Citation Nr: 1211405	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to January 6, 2011, and greater than 40 percent from January 6, 2011, for service-connected diabetes mellitus, type II.

2.  Entitlement to a disability rating greater than 20 percent prior to January 6, 2011, and greater than 30 percent from January 6, 2011, for service-connected residuals of a fracture of the left femur and patella with pinning.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in November 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that during the pendency of this appeal, by rating action dated in June 2011, the RO determined that the Veteran's service-connected diabetes mellitus warranted an increased disability rating of 40 percent, and his service-connected left knee disability warranted an increased disability rating of 30 percent, each effective as of January 6, 2011.  These findings, in pertinent part, were included in a Supplemental Statement of the Case dated in June 2011.  However, the issues were not previously on appeal, and the Veteran had not yet filed a timely notice of disagreement.  In September 2011, the Veteran's representative submitted an Appellant's Post-Remand Brief in which disagreement was expressed with regard to the aforestated issues.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As noted above, by rating action dated in June 2011, the RO determined that the Veteran's service-connected diabetes mellitus warranted an increased disability rating of 40 percent, and his service-connected left knee disability warranted an increased disability rating of 30 percent, each effective as of January 6, 2011.  In the September 2011 Appellant's Post-Remand Brief, disagreement was expressed with regard to the aforestated issues.  The Veteran is entitled to a Statement of the Case which addresses the foregoing issues.  See Manlincon, 12 Vet. App. at 238.  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The other issues must be addressed by the RO before the Board renders a decision on the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a Statement of the Case as to the issues of a disability rating greater than 20 percent prior to January 6, 2011, and greater than 40 percent from January 6, 2011, for service-connected diabetes mellitus, type II; and a disability rating greater than 20 percent prior to January 6, 2011, and greater than 30 percent from January 6, 2011, for service-connected residuals of a fracture of the left femur and patella with pinning.  See Manlincon, supra.  If the decisions remain adverse to the Veteran, the Veteran shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well the information supplied in the form letter.

2.  The RO/AMC shall, after completing the above action, readjudicate any remaining claims, to include the claim for a TDIU.  If the claims remain denied, a Supplemental Statement of the Case shall be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal shall be returned to the Board for appellate review. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


